Citation Nr: 0508579	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-02 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether the veteran was entitled to a 100 percent rating for 
service-connected PTSD as of March 28, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which increased the rating 
for service-connected PTSD from 50 percent to 100 percent, 
effective from September 15, 1999.  The veteran appeals for 
an earlier effective date of March 28, 1998 for the award of 
an increased rating of 100 percent.  Specifically, he asserts 
that a 100 percent rating should have been granted as of the 
date of a March 28, 1998 VA examination.  He has not claimed 
or argued entitlement to a higher rating for any other period 
of time, and the RO has not adjudicated any such entitlement.  
Consequently, no other issue is before the Board at this 
time. 

FINDINGS OF FACT

1.  In October 1991, the RO granted service connection and a 
10 percent rating for PTSD, and this decision was not 
appealed.

2.  On May 24, 1993, the RO received the veteran's claim for 
an increase in his 10 percent rating for PTSD.  In September 
1999, after several incremental increases, the RO granted a 
100 percent rating for PTSD, effective September 15, 1999.

3.  It is not factually ascertainable that PTSD had increased 
to the 100 percent level as of the date of the veteran's 
March 28, 1998 VA examination.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 28, 1998, 
for an increased 100 percent rating for PTSD, have not been 
met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The file shows that through correspondence dated in October 
2004, the rating decision dated in December 1999, and the 
statement of the case dated in January 2000, the veteran has 
been notified of the evidence necessary to substantiate his 
claim for an earlier effective date of March 28, 1998 for an 
increased 100 percent rating for PTSD.  Pertinent records 
have been obtained.  The Board finds that the notice and duty 
to assist provisions of the law have been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  A further examination, in 
light of the issue before the Board at this time, would serve 
no purpose as the critical question is the nature and extent 
of the PTSD disorder in March 1998.

The veteran maintains that the increased 100 percent rating 
for PTSD should be made effective from the date of a March 
28, 1998 VA examination which he asserts shows entitlement to 
a 100 percent rating.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown , 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.

Service connection for PTSD has been effective since December 
28, 1990.  Different percentage ratings have been assigned 
for the condition since then.  The Board notes that the 
percentage rating for a service-connected disability may be 
increased or decreased over the years, depending on the 
current level of severity as compared to the rating schedule 
criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In the 
veteran's case, his PTSD was initially rated 10 percent at 
the time of service connection in October 1991.  He did not 
timely appeal this decision, and thus it became final.  
38 U.S.C.A. § 7105.  

In May 1993, he filed a claim for an increased rating for his 
service-connected PTSD.  In a July 1993 decision, the RO 
declined to grant an increase in the 10 percent disability 
rating for PTSD.  Following a personal hearing and the 
receipt of additional evidence, the RO, by means of a hearing 
officer's decision issued in May 1994, granted an increased 
rating of 30 percent for PTSD.  A further increase, to a 50 
percent disability rating, was granted by the RO in December 
1996.  

In a supplemental statement of the case issued in February 
1997, the RO indicated that it had reevaluated the veteran's 
rating in light of the newly revised (effective November 7, 
1996) portion of the rating schedule pertaining to the 
evaluation of disabilities stemming from mental disorders and 
that it had determined that the veteran's 50 percent 
disability rating continued to be appropriate.  

In September 1999, the RO granted a 100 percent rating for 
PTSD, effective from the date of a September 15, 1999 VA 
examination.  

The veteran argues that the 100 percent rating should be 
effective from the date of an earlier March 28, 1998 VA 
examination.

At the veteran's March 28, 1998 VA examination, he stated 
that he experienced daily intrusive memories of Vietnam.  He 
said that he was under enemy mortar attack and sniper fire, 
and saw many of his comrades killed.  He described being 
hypervigilant and experiencing flashbacks, and reported that 
he avoided crowds and generally isolated himself.  He 
indicated that he had received psychiatric treatment and was 
also on medication for his PTSD.  He said that he lived by 
himself and was undergoing his third divorce from the same 
spouse.  His last employment was in 1987, and a social and 
industrial impairment survey indicated chronic instability 
with employment since his Vietnam service in 1971.  He said 
that he had no history of drug use, and had not consumed 
alcohol since 1988.  

On mental status examination at that time, he was alert and 
oriented times three with normal rate and tone of speech.  
His speech was goal-directed, and his affect was constricted.  
His thought form was cohesive and his content was without any 
psychotic, obsessive, or manic features.  Long-term and 
short-term memory was intact, and concentration was fair.  
Judgment was appropriate and insight was fair.  He denied 
both suicidal and homicidal ideation.  

The examiner's impression at that time was continued symptoms 
of PTSD which seemed to be connected most strongly to combat 
stresses.  The examiner's diagnosis was moderate to severe 
PTSD, and he assigned the veteran a GAF score of 51.

The Board has reviewed the veteran's Global Assessment of 
Functioning (GAF) score of 51 at the time of the March 28, 
1998 VA examination.  It is important to note that, as stated 
by the Court, a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The current appeal stems from a claim for an increased rating 
for PTSD filed by the veteran in 1993.  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996, in order to ensure that current medical 
terminology and unambiguous criteria are used.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  The 
changes included redesignation of § 4.132 as § 4.130 and the 
revision of the newly redesignated § 4.130.  Also effective 
November 7, 1996, the general rating formula for mental 
disorders was replaced with different criteria.  And, in some 
instances the nomenclature employed in the diagnosis of 
mental disorders was changed to conform to the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), replacing DSM-
III-R.  The Board has analyzed the veteran's claim under both 
sets of criteria.  The RO also considered both sets of rating 
criteria, so there is no prejudice to the veteran by the 
Board doing so.

Under the criteria in effect prior to November 7, 1996, a 100 
percent rating was assigned for PTSD when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought and 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

Under the criteria which became effective on November 7, 
1996, PTSD is rated 100 percent when it produces total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

Upon consideration of the March 28, 1998 VA examination, the 
Board finds that it does not establish impairment from PTSD 
sufficient to support a 100 percent rating for the condition 
under either the old or the new rating criteria.  The 
examination shows that the veteran experiences flashbacks and 
intrusive thoughts because of his PTSD, and is hypervigilant 
and prefers to isolate himself.  He was noted as having a 
history of unstable employment since 1971.  He was found to 
have moderate to severe PTSD, and was given a GAF score of 
51.  Both findings of "moderate to severe" PTSD and a GAF 
of 51 clearly provide negative evidence against this claim. 

The Board finds that most of the symptoms required for a 100 
percent rating for PTSD under both the old and the new rating 
criteria are not present, and it is not shown that PTSD 
produced total social and industrial (occupational) 
impairment at this time, as required for a 100 percent 
schedular rating under either the old or the new rating 
criteria.

Under these circumstances, the veteran's 100 percent rating 
for PTSD may not be made effective as of the date of the 
March 28, 1998 VA examination.  The preponderance of the 
evidence is against the claim for an effective date of March 
28, 1998 for an increased 100 percent rating for PTSD.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
  

ORDER

An earlier effective date of March 28, 1998 for an increased 
100 percent rating for PTSD is denied.


	                        
____________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


